Exhibit 10.2

September 23, 2008

(Revised 3/16/09)

Michelle Stacy

10 LongMeadow Drive

Ipswich, MA 01938

Dear Michelle,

It is my pleasure to extend this offer to you for the position of President of
Keurig, Inc. (together with its parent Green Mountain Coffee Roasters, Inc., the
“Company”), located in Reading, MA. In this capacity, you will report directly
to me and be part of our Enterprise Leadership Team. We anticipate your first
day of employment to be on November 3, 2008. We acknowledge that you will
require three days between November 10, 2008 and January 1, 2009 to fulfill
previous commitments.

Your compensation is comprised of an annual base salary of $335,000, paid in
bi-weekly increments. You will also be entitled to participate in the Green
Mountain Coffee Roasters, Inc. Senior Executive Officer Short-Term Incentive
Plan (the “STIP”). Your target bonus for FY09 will equal 50% of your base
salary. Your target bonus for subsequent years will be determined annually by a
subcommittee of outside members of Green Mountain Coffee Roasters, Inc.’s board
of directors. Your annual performance metrics under the STIP will be mutually
agreed upon and will be based on specific financial and individual targets,
determined in accordance with the terms of the STIP. You will be eligible to
participate in the STIP on a pro-rata basis for FY09. Bonuses under the STIP
shall be subject to and payable in accordance with the terms set forth in the
STIP.

Additionally, you will be eligible to participate in the Green Mountain Coffee
Roasters, Inc. 2006 Incentive Plan, as amended (the “2006 Plan”) with a target
of 80% of your base salary. Awards under this plan are paid out in a combination
of equity (stock options and/or restricted stock) and/or cash. You will be
eligible to participate in the 2006 Plan for FY09 on a pro-rata basis subject to
the 2006 Plan’s terms and limitations. Plan documents for both the STIP and 2006
Plan have been sent to you under separate cover.

As an inducement to your accepting this position, and subject only to approval
by the Board of Directors (the “Board”), on or promptly following your first day
of employment, you will be granted an option to purchase 35,000 shares of Green
Mountain Coffee Roasters, Inc. common stock at the market value as of the close
of business on the date of grant (the “Inducement Option”). The Inducement
Option is a non-qualified option and will vest ratably over 4 years at 25% a
year. The Inducement Option, and any other options or other equity that you may
receive during your employment shall be subject to any applicable stock option
plan, option certificate and shareholder and/or option holder agreements and
other restrictions and limitations generally applicable to equity held by our
executives or otherwise required by law. You will only be eligible to receive
stock options or other equity, as expressly provided in this letter or as
otherwise



--------------------------------------------------------------------------------

expressly authorized by the Board. Prior to issuing the Inducement Option or any
other equity to you, we may require that you provide reasonable representations
regarding the your sophistication, investment intent and other such matters.

You will be eligible to participate in all benefit programs offered to our
executives generally from time to time in accordance with plan terms. Our
benefits offerings currently include health, dental, vision and life insurance,
a flexible spending plan, 401(k) and an Employee Stock Purchase Plan. You will
be eligible for medical benefits the first of the month following 30 days of
employment. You will immediately be eligible for four weeks vacation. Kathy
Brooks would be happy to answer any additional questions you might have
regarding your benefits. A full benefits information packet will be sent under
separate cover.

Subject only to Board approval, you will also be designated a Participant in the
Green Mountain Coffee Roasters, Inc. 2008 Change-In-Control Severance Benefit
Plan (the “CIC Plan”). The CIC Plan provides certain severance benefits in
connection with a qualifying termination during the three months preceding and
the twelve months following a change in control as defined in the CIC Plan (a
“Change in Control Period”). A copy of the CIC Plan is enclosed.

While we look forward to a long and mutually beneficial employment relationship,
either you or we may end your employment at any time upon notice to the other.
If we terminate your employment outside of a Change in Control Period for any
reason other than gross misconduct, you will be eligible to receive the
“Severance Benefits,” as defined below. In addition, if you terminate your
employment for Good Reason, as defined below, outside of a Change in Control
Period, you will be eligible to receive the Severance Benefits, provided (A) you
give notice to the Company within ninety (90) days of the initial occurrence of
the event or condition constituting Good Reason, setting forth in reasonable
detail the nature of such Good Reason; (B) the Company fails to cure within
thirty (30) days following such notice; and (C) you terminate your employment
within thirty days following the end of the 30-day cure period (if the Company
fails to cure).

For purposes of this letter agreement, “Severance Benefits” means the following:
(A) twelve (12) months of base salary continuation as severance; (B) payment by
the Company of up to a total of Ten Thousand Dollars ($10,000) toward the cost
of outplacement services actually provided by an outplacement firm selected by
the Company not later than December 31 of the second calendar year following the
year in which such termination occurs, such payment to be made directly to the
outplacement firm following receipt of its invoice but in no event later than
December 31 of the third calendar year following the year in which termination
occurs; (C) continued contributions by the Company to the premium cost of your
participation in the Company’s group medical and dental plans under the federal
law known as “COBRA” at the same rate the Company was contributing to the
premium cost of such coverage immediately prior to your termination, subject to
your timely election to continue such participation for yourself and your
eligible dependents and to your payment of any employee contribution

 

2



--------------------------------------------------------------------------------

to the premium cost of such participation applicable to you immediately prior to
termination by withholding from your severance payments, until the earlier of 12
months from the termination of your employment and the date you become eligible
for coverage under the medical and/or dental plan of another employer; and
(D) an additional amount determined as follows: (i) in the event that you are
eligible for a “162(m) Bonus” (as defined below) for the fiscal year in which
the termination occurs, the Company shall pay you a prorata portion of the bonus
you would have earned under the STIP, if any, for the fiscal year in which
termination occurs, calculated by multiplying the bonus you would have received
had your employment continued until the end of such fiscal year by a fraction,
the numerator of which is the number of calendar days from the first day of the
fiscal year (or the first day of the applicable portion of such year) through
the date of termination and the denominator of which is the number of calendar
days in the fiscal year (or applicable portion of such year), which shall be
paid at the time bonuses for the fiscal year in which the termination occurs are
paid to other STIP participants generally, provided that any payment under this
clause (D)(i) shall be subject to and payable in accordance with the terms set
forth in the STIP; or, (ii) in the event that you are eligible for a bonus that
is not a 162(m) Bonus for the fiscal year in which termination occurs, the
Company shall pay to you the greater of (x) the amount described in (D)(i) of
this sentence or (y) a pro rata portion of your target incentive bonus for the
fiscal year during which your employment is terminated, calculated by
multiplying your target incentive bonus for the fiscal year by a fraction, the
numerator of which is the number of calendar days from the first day of the
fiscal year (or the first day of the applicable portion of such year) through
the date of termination and the denominator of which is the number of calendar
days in the fiscal year (or applicable portion of such year).

As used herein, “162(m) Bonus” for any fiscal year or performance period shall
mean the bonus, if any, intended to qualify for the performance-based
compensation exemption under Section 162(m) of the Internal Revenue Code, based
on actual performance for such year but without regard to any discretionary
reduction in the bonus amount as so determined.

For purposes of this letter agreement, “Good Reason” means (i) failure of the
Company to continue you in the position of President of Keurig, Inc., unless you
consent to such removal; (ii) material diminution in the nature or scope of your
responsibilities, duties, or authority; (iii) material failure of the Company to
provide you with the base salary and benefits in accordance with the terms of
this letter agreement; or (iv) relocation of your office more than fifty
(50) miles from the then-current location of Keurig, Inc.’s principal offices
without your consent.

To receive the Severance Benefits, you will be required to sign and return to us
a general release of claims in a form we will provide within 5 business days
following such termination of employment (the “Release”). The Company will
provide you with a period to sign the Release that is at least as long as the
time period required by law to render it fully effective, but that period shall
not exceed forty-five (45) days. You must deliver the Release to us within 2
business days after you sign it. Your salary continuation will begin on the next
regular pay date that is up to seven (7) days later than

 

3



--------------------------------------------------------------------------------

the expiration of any period of revocation that we must provide you to render
the Release fully effective, provided that you do not revoke it, and provided
that your salary continuation shall begin no later than fourteen (14) business
days following your delivery of the Release to the Company. The first payment
will be retroactive to the date of termination.

To qualify as an “involuntary separation” a termination by the Company of your
employment must constitute an involuntary “separation from service” (as defined
at Section 1.409A-1(h) of the Treasury Regulations) from the Company and from
all other corporations and trades or businesses, if any, that would be treated
as a single “service recipient” with the Company under Section 1.409A-1(h)(3) of
the Treasury Regulations. If at the time of your separation from service you are
a specified employee as hereinafter defined, any and all amounts payable in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Code, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six months following such separation from service, shall instead be paid on the
date that follows the date of such separation from service by six (6) months.
For purposes of the preceding sentence, the term “specified employee” means an
individual who is determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A of the Code.

This offer and your right to accept it are expressly conditioned upon your
compliance with the requirements of the Immigration and Reform and Control Act
of 1986, your successful completion of the pre-employment physical, and your
execution of the enclosed Keurig Incorporated Confidentiality Agreement. All
payments made to you pursuant to this letter will be payable in accordance with
our general payroll practices and subject to all applicable withholdings and
deductions.

Michelle, I look forward to working with you and am very pleased that you will
be joining the Keurig/Green Mountain Coffee Roasters team. I am confident that
with your leadership we can be even more successful.

If you have any questions, please contact Kathy Brooks at 802-882-2101.

Sincerely,

/s/ Larry Blanford            

Larry Blanford

Chief Executive Officer

 

4